DETAILED ACTION
This application is being examined under AIA  first-to-file provisions.
Status of claims
Canceled:
none
Pending:
1-63
Withdrawn:
1-15, 19-20, 22-23, 26-27 and 31-63  (not including claim 17)
Examined:
16-18, 21, 24-25 and 28-30
Independent:
16
Allowable:
none


Abbreviations                                 (Date format: MM/DD/YYYY)

Rejections applied
PHOSITA
"a person having ordinary skill in the art before the effective filing date of the claimed invention"

112 Enablement,
Written description


BRI
broadest reasonable interpretation

102, 103
x
CRM
"computer-readable media" and equivalent language

101 JE(s)
x
IDS
information disclosure statement

101 Other

JE
judicial exception

112 Indefiniteness
x
112/a
35 USC 112(a)

112 "Means for"

112/b
35 USC 112(b)

112 Other

112/f
35 USC 112(f)

Double Patenting



Priority
Priority is claimed to as early as 7/12/2017.

Restriction/election
Applicant’s election without traverse in the 11/2/2021 reply is acknowledged.  
NOTE: Claim 17 is rejoined, as it does not appear that it should have been withdrawn.
As listed above, claims are withdrawn as drawn to nonelected inventions pursuant to 37 CFR 1.142(b), and the remaining claims have been examined as listed above.  Applicant may request an interview if it becomes clear that examination would be advanced by relaxing the restriction requirement to re-join withdrawn subject matter. 

Objection to the specification: title
The title should be amended to more specifically reflect the claims, particularly referencing steps/elements: setting the context of the invention, particular to all claims, and distinguishing the instant application from any related applications, e.g.: adaptive expert system, DNA, signal, etc.  (MPEP 606 pertains.)

Objections to the specification
The specification is objected to as containing one or more hyperlinks (e.g. [4] and additional instances).  The content addressed by hyperlinks may be insufficiently immutable (in contrast for example to a typical journal publication or other printed reference), such that neither the use of hyperlinks nor reference to hyperlinked content is allowed under 37 CFR 1.57(e).  Any citation to mutable content at an Internet address must be deleted.  Further information is provided at MPEP § 608.01.  Alternatively and if desired, organizations may be cited in plain text, to the extent such citations are supported by the original disclosure (noting that citations in the specification do not constitute an IDS, and, unless citations are included on an IDS, they may not be considered).  As another alternative, dated copies of content may be included via IDS (further information is provided at MPEP § 609.04(a)).

Claim objections
Claims 16 and 24 are objected to because of the following informalities.  Appropriate correction is required.  In each objection the claims are definite with respect to the issues cited here because interpretation would have been sufficiently clear to PHOSITA, but nonetheless the claims are objected to for consistency among the claims or as otherwise indicated.  With regard to any suggested amendment below to overcome an objection, in the subsequent examination it is assumed that each amendment is made.  However, equivalent amendments also would be acceptable.  Any amendments in response to the following objections should be applied throughout the claims, as appropriate.


Claim
Recitation
Comment
16
adaptive expert system
The preamble recites a characterization of the system which is not born out with any particularity in the body of the claim.  Following the preamble, the recited "system" is not limited to either an "adaptive" or an "expert" system.
16
the said
"the" or "said"
24
pre-defined
"predefined" to be consistent with claim 16
24
heterozygote Peak Height Threshold
"[[h]]Heterozygote..."
24
Maximum Number of dropins
"...[[dropins]]Drop-ins"

Also, generally, capitalization is inconsistent throughout claim 24.  It appears that most terms in claim 24 should be capitalized since in each instance the terms are part of a parameter label.
24
Maximum Number of dropouts
"...[[dropouts]]Dropouts" or "...Drop-outs"
24
iNT A peaks height threshold, iNT A peak height ratio threshold
Inconsistent "peaks" vs. "peak"
24
in red warning boxes threshold
"[[boxes]]box"?

And issues similar to these claim 24 objections occur throughout the remainder of claim 24.




Claim rejections - 112/b
The following is a quotation of 35 USC 112(b):
(b)  CONCLUSION.  The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 16-18, 21, 24-25 and 28-30 are rejected under 112/b, as indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention.  Claims depending from rejected claims are rejected similarly, unless otherwise noted, and any 
The following issues cause the respective claims to be rejected under 112/b as indefinite:
Claim
Recitation
Comment
16
a processor that executes
A claim to a machine or manufacture, e.g. here a "system," cannot directly recite a process step such as "executes."  MPEP 2173.05(p).II pertains.  Possibly: "a processor [[that]] configured to execute[[s]] the [[programmatic ]]instructions, the instructions configured to:..."  

This suggestion also properly focuses the limitations of the subsequent steps on the stored structure of the "instructions," as is appropriate in a claim to a "system."
21, 25, 28-29
wherein the output is utilized...
It is not clear whether the subsequent recitation requires programmatic process steps as in the claim 16 steps of "receive...," "determine..." and "utilize..." or what is the relationship of claim 16 the "compare" step of claim 21.  If it is intended that, after generating "an output," in a subsequent "programmatic" step, that "output" is then "utilized" in a "compare" step, then this may be clarified.

Similarly, in claim 25, the relationship is unclear between the steps of claim 16 and the recited claim 25 "generates...," "are extracted...," etc.  Possibly the structure of the stored instructions of claim 16 should be recited as limited according to the steps of claim 25.

Again, a claim to a machine or manufacture, e.g. here a "system," cannot directly recite a process step such as "generates..."  MPEP 2173.05(p).II pertains. 

Claim 28  is rejected similarly.

Relatedly, the claims should be clear (and, if appropriate, consistent) as to the implied performer of any steps, e.g. steps according to which the stored instructions are configured and instructions which the "processor" is configured to execute.  Potential performers appear to be: the system, the computing device, the processor and the instructions.  

claim 28 indefinite.

Claim 29 is rejected similarly with respect to its recited "the computing device generates..."

Zone 1
Lacks antecedent, and similarly regarding each recited "Zone"
24
each dye channel
Lacks antecedent
24
the locus
Lacks antecedent
24
in red warning boxes threshold
Lacks antecedent
24
alleles unlabeled
Not interpretable; possibly "unlabeled allele"
24
the PH threshold
Lacks antecedent
24
greater than PH threshold
Unclear antecedent; possibly "greater than a PH threshold"

And issues similar to these claim 24 rejections occur throughout the remainder of claim 24.
25, 28
a pre-defined parameter
The relationship is unclear to the previously recited "pre-defined parameter."  Possibly this instance is a second such set.

The same issue renders claim 28 indefinite, except that in claim 28 possibly what is intended is the same, first set.
28
one or
more pre-defined parameter sets
The relationship is unclear between these "sets" and the "set" of claim 16.
28
utilized to generate an output when applied to a DNA ID
The relationship is unclear between this instance of "utilized to generate an output" and the "utilize... to generate an output" of claim 16.  It is not clear whether this instance is a product-by-process limitation referring to a "utilized to generate" process preceding the intended timing of the claim 16 "executes... to...," whether the instant "utilized" refers to the completed "utilize" of claim 16, etc.
28
when applied to a DNA ID
It is not clear what specific, preceding claim element this recitation modifies, e.g. "when [what is] applied to a DNA ID," e.g. "when the system is applied to a DNA ID," "when the instructions are applied to a DNA ID," etc.?
30
a number of alleles
It is not clear what is required: whether "the visualization comprises" (i) a value indicating how many alleles or (ii) a plurality of alleles themselves visualized.
30
one or more parameter sets
The relationship is unclear between these "parameter sets" and the "predefined parameter set" of claim 16.

Each issue above causes the scope of the claim to be indefinite because it is unclear how the claim elements relate to each other and to the claim as a whole.

Claim interpretations
The following claim interpretations apply:
Claim
Recitation
Comment
16
said data generated
from a sample containing DNA
The recited "data generated" is interpreted as a product-by-process element, i.e. the claimed "data" limited according to any structure clearly required by the recited product-by-process limitation of having been "generated..."  The recited "generated" is not itself claimed and is limiting only to the extent that the structure of the "data" is clearly required to be limited.  Regarding product-by-process limitations within a claim, MPEP 2113 pertains, as well as, for example, Biogen MA, Inc. v. EMD Serono, Inc. (Fed. Cir. 9-28-2020, precedential). 



Claim rejections - 102
	In the event the determination of the status of the application as subject to AIA  35 USC 102 and 103 is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless – 
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 16-18, 21, 24-25 and 28-30
Claims 16-18, 21, 24-25 and 28-30 are rejected under 35 USC 102(a)(1) as anticipated by Miller 2002 (US 6,442,491 as referenced on the attached "Notice of References Cited" form 892; citations herein in the form of column:line).

Regarding claim 16, the recited receive reads on Miller's "raw or preprocessed signal" (abstract; and entire document).
The recited determine and classify read on Miller's "base-calling" and "resulting interpretation" (abstract; and entire document).
The recited apply a predefined parameter to generate an output reads on Miller's "...the initial parameters of peak spacing, dye mobility Shifts, etc., ... can... be used to guide base-calling and further parameter determinations elsewhere" (4:21-26; and entire document).

Regarding claim 17, the recited allele table reads on Miller's "PKS.BASES" variable (15:23-24; and entire document).

Regarding claim 18, the recited signal strength reads on Miller's "height" (1:65; 2:11; and entire document).

Regarding claim 21, the recited output utilized to compare... reads on intended use or otherwise does not clearly read on a required element of the "system."  One or more 112/b rejections apply above.  The art is applied to claim 21 as described for claims 16-18.

Regarding claims 24-25, the recited limitations are conditional and not clearly limiting.  As presently recited, it is not clear that the recitations must be software-implemented so as to be limiting according to MPEP 2111.04.11 "CONTINGENT LIMITATIONS."  One or more 112/b rejections apply above.  The art is applied to claims 24-25 as described for claims 16-18.

Regarding claim 28, one or more 112/b rejections apply above.  The art is applied to claim 28 as described for claims 16-18.

Regarding claims 29-30, one or more 112/b rejections apply above.  The art is applied to claim 29-30 as described for claims 16-18.  Additionally, the recited visualization reads on Miller's "output" and "output results" (3:64; Fig. 3; as well as 6:65-67; 7:23-29; Figs. 5-6; and entire document).



Claim rejections - 101
35 USC 101 reads: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.
For each rejection below, dependent claims are rejected similarly as not remedying the rejection, unless otherwise noted.

Judicial exceptions (JE) to 101 patentability
Claims 16-18, 21, 24-25 and 28-30 are rejected under 35 USC 101 because the claimed inventions are not directed to patent eligible subject matter.  After consideration of relevant factors with respect to each claim as a whole, each claim is directed to one or more JEs (i.e. an abstract idea, a natural phenomenon, a law of nature and/or a product of nature), as identified below.  Any elements or combination of elements beyond the JE(s) (i.e. "additional elements") are conventional and do not constitute significantly more than the JE(s).  Thus, no claim includes additional elements amounting to significantly more than the JE(s), as explained below.  MPEP 2106 pertains.
In Alice, citing Mayo and Bilski, two Mayo/Alice questions determine eligibility under 101: First, is a claim directed to a JE?  And second, if so, does the claim recite significantly more than the JE?  
MPEP 2106 and the following USPTO website provide further explanation and case law citations: www.uspto.gov/patent/laws-and-regulations/examination-policy/examination-guidance-and-training-materials.
1st Mayo/Alice question: abstract idea
Preliminarily, at this 1st step of the analysis, elements of independent claim 16 are interpreted as directed to the abstract idea of classifying raw DNA data including the JE elements of "determine...," "utilize... to classify..." and "apply... to generate an output," each of which, including all recitation within each listed element, in at least some embodiments within a BRI, involves only manipulation of data.  While manipulation of data is not per se directed to an abstract idea, in this instance the above-identified elements are directed to the abstract ideas identified below.  In a BRI, the recited "to generate an output" reads on generating data intended for output and does not necessarily require actual output, and claims 29-30 is interpreted similarly.
BRIs of the claims are analogous to an abstract idea in the form of at least a mental process, at least equivalent to a computer-implemented process, including obtaining and comparing intangible data (e.g. Cybersource, Synopsys and Electric Power Group).  In a BRI, it is not clear that the claim embodiments are limited so as to require complexity precluding analogy to a mental process.
It is not clear that any additional element (or combination of such elements) integrates the exception(s) into a practical application.  
Therefore, in answer to the 1st Mayo/Alice question, the above JE elements are directed to abstract ideas.   
As in Alice (at 306, as cited in the MPEP above) and Bilski (as cited in Alice, id), an abstract idea may comprise multiple abstract elements or steps (i.e. from Alice: "a series of steps" at 306) and need not be a single equation, relationship or principle.

2nd Mayo/Alice question
Addressing the second Mayo/Alice question, all elements of claim 16 are part of one or more identified judicial exceptions (as described above), except for elements identified here as conventional elements in addition to the above judicial exceptions:  
The recited "memory," "processor" and "receive... data..." are conventional elements of a 
It is emphasized that, outside of an improvement argument, analysis of what is conventional generally pertains to the above-identified additional elements and not to elements earlier identified as part of a judicial exception.  
It is not clear that any claim improves its technology field by applying an improvement to an additional element of the claim for all claimed embodiments.  For example, it is not clear that all embodiments of any claim result in a specific improvement applied via an additional element and in comparison to art of the technology field so as to cause an additional element to be other than conventional and the claim as a whole to be directed to significantly more than the identified judicial exceptions.  
Suggestions regarding these distinctions and regarding advancing examination by improvement argument versus non-conventional additional element argument are provided in the bullets at the end of this rejection.

Summary and conclusion regarding claim 16
Summing up the above Mayo/Alice analysis of claim 16, viewed as a whole and considering all elements individually and in combination, no claim recites limitations that transform the claim, finally interpreted as directed to the identified JE(s), into patent eligible subject matter, and it is not clear that any claim is sufficiently analogous to controlling case law identifying an example of an eligible claim. 

Remaining claims
Claims 17-18, 21, 24-25 and 28-30 add elements which also are part of the identified JEs for the same reasons described above regarding the independent claims and therefore do not provide the something significantly more necessary to satisfy 101.
None of the dependent claim elements provides the something significantly more than the identified JE(s) necessary to satisfy 101.

Overcoming a JE-based rejection
Possible avenues to overcoming a 101 judicial exception (JE) rejection are discussed and exemplified in the MPEP as cited above, including among the step 2A, 2nd prong, bulletized "considerations."
Below is a non-exhaustive list of example arguments, possibly including evidence, any one of which may overcome the rejection:

1st Mayo/Alice step: improvement and therefore no JE -- Step 2A, 2nd prong, 1st consideration at MPEP 2106.05(a) -- A claim is not directed to a JE by virtue of integration into a practical application.  At least the following Federal Circuit opinions may be relevant to an argument in this context, in particular if a claim is sufficiently computer-related and/or improves its otherwise relevant field: Enfish/TLI, McRO, BASCOM and Synopsys, but also see In re... Stanford (CAFC 3/11/2021, precedential).  Since several of these opinions relate to inventions which were to some extent computer-related, the particular field in which asserted improvement occurs should be addressed clearly.  These arguments generally rely on there being an "improvement" clearly on the record.  One approach to clearly placing an improvement argument on the record is to show that: a particular improvement is identified (assertion of general "improvement" cannot suffice); there is a clear difference, apparent through comparison with the most relevant conventional technology (since there can be no "improvement" without a difference); and any improvement is either explicitly recited or is all claimed embodiments within the recited claim scope.  As further examples, argument may explain cause and effect leading to improvement or may include evidence comparing a claimed result to conventional results.  Arguments and evidence may be extrinsic to the original disclosure, including references available after the priority date, as long as it is clear that an argument applies to all embodiments of a properly supported claim.
2nd Mayo/Alice step: non-conventional additional element, corresponding to step 2B of the MPEP 101 analysis-- A claim includes an element in addition to the JE (i.e. "an additional element") which, either individually or in combination with another additional element, was non-conventional (i.e. not well-understood and routine).  At least the following Federal Circuit opinions may be relevant to an argument in this context: Diehr, Alice, Content Extraction and BASCOM.  This example also applies to natural product rejections.


Citations to art
	In the above citations to documents in the art, rejections refer to the portions of each document cited as example portions as well as to the entirety of each document, unless otherwise noted in the situation of lengthy, multi-subject documents.  Other passages not specifically cited within a document may apply as well.

Examiner comment
Applicant is encouraged to request an interview for clarification or discussion regarding the rejection(s).  The examiner's phone number is provided below.


Conclusion
No claim is allowed.
A shortened statutory period for reply is set to expire THREE MONTHS from the mailing date of this communication.

Inquiries
The history and status of this application are accessible through the USPTO’s Patent Application Information Retrieval (PAIR) system, Private or Public: /www.uspto.gov/portal-home.jsp
PAIR questions may be directed to the Electronic Business Center at (866) 217-9197.  
USPTO Customer Service Representatives and access to automated information are available at (800) 786-9199 (USA/Canada) or (571) 272-1000.
The examiner, G. Steven Vanni, may be contacted at: (571) 272-3855 Tu-F 8-7 (ET).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Karlheinz R. Skowronek, may be reached at (571) 272-9047.
/G STEVEN VANNI/Primary Examiner, Art Unit 1631